     Case 2:18-cv-02040-KJM-AC Document 43 Filed 03/22/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     DIRK JAONG BOUIE, JR.,                               Case No. 2:18-cv-2040 KJM AC P
12
                                            Plaintiff, [PROPOSED] ORDER
13
                    v.
14

15   OSCAR SMITH, et al.,
16                                      Defendants.
17

18         GOOD CAUSE APPEARING,

19         IT IS ORDERED that Defendants’ Motion to Stay Discovery and Vacate Discovery and

20   Scheduling Order is GRANTED. Discovery pertaining to issues other than the exhaustion of an

21   administrative remedy will not be permitted absent an order from this Court. Any merits-based

22   discovery already served will be held in abeyance until 45 days after a final order on Defendants’

23   Exhaustion-Based Motion for Summary Judgment. A new Discovery and Scheduling Order will

24   be issued after a final ruling on Defendants’ Exhaustion-Based Motion for Summary Judgment as

25   needed.

26   DATED: March 19, 2021

27

28
                                                      1
                                                               [Proposed] Order (2:18-cv-02040 KJM AC (PC))
